 Case 3:20-cv-00286-SMY Document 11 Filed 03/02/21 Page 1 of 5 Page ID #60




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

TERRON PRICE, #B83750,                            )
                                                  )
                       Plaintiff,                 )
       vs.                                        )       Case No. 20-286-SMY
                                                  )
NURSE LORI,                                       )
                                                  )
                       Defendant.                 )

                             MEMORANDUM AND ORDER
YANDLE, District Judge:

       Plaintiff Terron Price, an inmate of the Illinois Department of Corrections (“IDOC”)

currently incarcerated at Pinckneyville Correctional Center (“Pinckneyville”), brings the instant

lawsuit pursuant to 42 U.S.C. § 1983 for alleged deprivations of his constitutional rights. Plaintiff

claims Defendant was deliberately indifferent to his serious medical needs. He seeks monetary

damages.

       This case is now before the Court for preliminary review of the Second Amended

Complaint pursuant to 28 U.S.C. § 1915A. Under Section 1915A, the Court is required to screen

prisoner Complaints to filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion

of a Complaint that is legally frivolous, malicious, fails to state a claim upon which relief may be

granted, or asks for money damages from a defendant who by law is immune from such relief must

be dismissed. 28 U.S.C. § 1915A(b).

                                The Second Amended Complaint

       Plaintiff makes the following allegations in the Second Amended Complaint (Doc. 10):

Plaintiff is employed as a dietary specialist at Pinckneyville. On September 12, 2019, he was

attempting to lift a garbage can to empty the contents into a dumpster and sustained a painful back


                                                      1
 Case 3:20-cv-00286-SMY Document 11 Filed 03/02/21 Page 2 of 5 Page ID #61




injury. He immediately notified his supervisors, Lisa Kline and Mr. Bishop, of his injury. Kline

and Bishop escorted Plaintiff to their office and called the health care unit (HCU). (Doc. 10, pp.

7; 15-16). Kline and Bishop told Plaintiff the HCU would not see him at that time and he must

submit a sick call slip to be seen.

        Almost two weeks later, Plaintiff notified Kline that he was suffering from severe back

pain and Kline took a sick call request to the HCU. Plaintiff was subsequently seen by a nurse and

prescribed Tylenol. The Tylenol was ineffective and did not mitigate Plaintiff’s severe back pain.

Approximately two to three months after the injury, Plaintiff was seen by a nurse and prescribed

pain medication and a muscle relaxant. (Doc. 10, p. 8).

        Nurse Lori received the call from Klein and Bishop reporting Plaintiff’s injury, but failed

to document the call or the injury and failed to follow injury procedures/protocols directing that

an injured worker should be seen at the HCU. (Doc. 10, pp. 8, 13). As a result, medical care for

Plaintiff’s painful injury was delayed and his suffering was prolonged. (Doc. 10 pp. 8-9).

        Based on the allegations in the Second Amended Complaint, the Court designates the

following claim:

        Count 1:        Eighth Amendment deliberate indifference claim against Nurse
                        Lori for delaying and failing to provide treatment for Plaintiff’s
                        serious and painful back injury.

The parties and the Court will use this designation in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any other claim that is mentioned in the

Second Amended Complaint but not addressed in this Order should be considered dismissed

without prejudice as inadequately pled under the Twombly pleading standard. See Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which relief can

be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).



                                                       2
 Case 3:20-cv-00286-SMY Document 11 Filed 03/02/21 Page 3 of 5 Page ID #62




                                            Discussion

                                              Count 1

       Prison medical providers violate the Eighth Amendment’s prohibition against cruel and

unusual punishment when they act with deliberate indifference to a prisoner’s serious medical

needs. See Rasho v. Elyea, 856 F.3d 469, 475 (7th Cir. 2017). To state such a claim, a prisoner

must plead facts suggesting that (1) he suffered from an objectively serious medical condition, and

(2) the defendant was deliberately indifferent to his medical needs. Id. See also Farmer v.

Brennan, 511 U.S. 825, 834 (1994); Estelle v. Gamble, 429 U.S. 97, 104 (1976). Delaying

treatment may constitute deliberate indifference if such delay exacerbated the injury or

unnecessarily prolonged an inmate’s pain.” Gomez v. Randle, 680 F.3d 859, 865 (7th Cir. 2012)

(internal citations and quotations omitted). The allegations in the Second Amended Complaint are

sufficient for Plaintiff to proceed on his deliberate indifference claim against Nurse Lori.

                                            Disposition

       The Second Amended Complaint (Doc. 10) states a colorable claim in Count 1 against

Nurse Lori.

       The Clerk of Court shall prepare for NURSE LORI: (1) Form 5 (Notice of a Lawsuit and

Request to Waive Service of a Summons), and (2) Form 6 (Waiver of Service of Summons). The

Clerk is DIRECTED to mail these forms, a copy of the Second Amended Complaint (Doc. 10),

and this Memorandum and Order to defendant’s place of employment as identified by Plaintiff. If

defendant fails to sign and return the Waiver of Service of Summons (Form 6) to the Clerk within

30 days from the date the forms were sent, the Clerk shall take appropriate steps to effect formal

service on the defendant, and the Court will require the defendant to pay the full costs of formal

service, to the extent authorized by the Federal Rules of Civil Procedure.



                                                     3
 Case 3:20-cv-00286-SMY Document 11 Filed 03/02/21 Page 4 of 5 Page ID #63




       If defendant can no longer be found at the work address provided by Plaintiff, the employer

shall furnish the Clerk with the defendant’s current work address, or, if not known, defendant’s

last-known address. This information shall be used only for sending the forms as directed above

or for formally effecting service. Any documentation of the address shall be retained only by the

Clerk. Address information shall not be maintained in the court file or disclosed by the Clerk.

       Defendant is ORDERED to timely file an appropriate responsive pleading to the Second

Amended Complaint and shall not waive filing a reply pursuant to 42 U.S.C. Section 1997e(g).

Pursuant to Administrative Order No. 244, Defendant need only respond to the issues stated

in this Merit Review Order.

       Plaintiff is ADVISED that if judgment is rendered against him and the judgment includes

the payment of costs under 28 U.S.C. § 1915, he will be required to pay the full amount of the

costs, even though his application to proceed in forma pauperis was granted. See 28 U.S.C.

§ 1915(f)(2)(A).

       Plaintiff is further ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       Finally, based on the allegations in the Second Amended Complaint, the Clerk of Court is

DIRECTED to ENTER the standard qualified protective order pursuant to the Health Insurance

Portability and Accountability Act.




                                                    4
 Case 3:20-cv-00286-SMY Document 11 Filed 03/02/21 Page 5 of 5 Page ID #64




       IT IS SO ORDERED.

       DATED: March 2, 2021

                                                     s/ Staci M. Yandle_____
                                                     STACI M. YANDLE
                                                     United States District Judge


                                        Notice to Plaintiff

         The Court will take the necessary steps to notify the Defendant of your lawsuit and serve
her with a copy of your Second Amended Complaint. After service has been achieved, the
Defendant will enter an appearance and file an Answer to your Second Amended Complaint. It
will likely take at least 60 days from the date of this Order to receive the Defendant’s Answer, but
it is entirely possible that it will take 90 days or more. When Defendant has filed an Answer, the
Court will enter a Scheduling Order containing important information on deadlines, discovery, and
procedures. Plaintiff is advised to wait until counsel has appeared for the Defendant before filing
any motions, to give the Defendant notice and an opportunity to respond to those motions. Motions
filed before Defendant’s counsel has filed an appearance will generally be denied as premature.
Plaintiff need not submit any evidence to the Court at this time, unless specifically directed
to do so.




                                                     5
